DOMENGEAUX, Chief Judge,
concurring.
I certainly agree that the payment by Voorhies and Labbe of a debt that Mr. Mahfouz admittedly owed, more than compensates him for a judgment on that debt rendered prematurely as a result of legal inaction. Mr. Mahfouz admitted he owed the money and when the judgment was paid for him, he forged ahead of the game. It would seem to me that he should have been more than pleased with his bonanza.
Notwithstanding the above however, I must agree, albeit reluctantly, that legally, Mr. Mahfouz is entitled to try to prove his representations that he was damaged by the fact that the judgment against him remained uncancelled in the parish records for a short period of time. Summary judgment is not a substitute for a trial on the merits, and this holds true in all cases, even this one.